DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a washing machine having a discharge member “to discharge air in the drum to the outside of the tub”.  However, it is unclear where the air is coming from or why air discharge is necessary since a washing machine uses water to wash laundry.  There appears to be missing structure and/or structural configuration to the air 
Claim 1 recites a cap coupled to the discharge member “to prevent water in the drum from being discharged to the outside of the tub through the discharge member”.  However, there appears no structure to discharge air from the discharge member while preventing water being discharged.  There appears to be missing structure and/or structural configuration capable of performing such operations to distinctly claim how the discharge member and cap discharge air while preventing water from being discharged.  Clarification and correction are required to more particularly point out and distinctly claim the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0107993 to STEPHENS.
Regarding claims 1-5 and 11-15, STEPHENS discloses a washing machine (commercial washer 10) comprising
a tub (see Fig. 1);
a drum rotatably disposed inside the tub (inherent/implicit to stationary tub washing machine shown in Fig. 1 in order to function as designed to adequately wash and rinse laundry);
a discharge member (lines 18,21 coupled to device 50,50a) provided in the tub to discharge air in the drum to the outside of the tub (see, e.g. Figs. 7A-7B, 9, and associated text); and
a cap (hood 35,35a) coupled to the discharge member to prevent water in the drum from being discharged to the outside of the tub through the discharge member (note function of hood 35,35a with liquid capture and containment device 50,50a),
wherein the tub comprises a tub body (see Fig. 1) having an open upper portion, and a tub cover (door 22) configured to cover the open upper portion of the tub body (note door 22 at the center of the tub in Fig. 1, which covers a tub opening that includes an open upper portion since “upper portion” reads on any portion above the center of the tub), and the discharge member is disposed in the tub cover (note discharge portion 21 disposed in tub cover 22),
wherein the tub cover comprises a door (22) configured to open or close a laundry inlet, and the discharge member is disposed behind the door to be adjacent to a center of the drum (note “behind” is relative to user location, the user being on the rear ,
wherein the discharge member comprises a rib (52,52a) protruding upward from a bottom of the discharge member,
wherein the rib comprises an outer rib (54,54a) forming an outer appearance of the discharge member, and an inner rib (52,52a) disposed inside the outer rib and forming a discharge hole (64,64a) communicating with the drum,
wherein the cap comprises an outer wall (70) forming an outer appearance of the cap and an inner wall (38a,52a) disposed inside the outer wall (see Fig. 9),
wherein a length of the inner wall protruding downward from an upper surface of the cap is longer than a length of the outer wall protruding downward from the upper surface of the cap (see Fig. 9, note both inner walls contacting cap 35a are longer than outer wall 70),
wherein the inner wall comprises a first inner wall (38a) protruding downward from an upper surface of the cap and a second inner wall (52a) extending downward from the first inner wall to be in contact with a bottom of the discharge member,
wherein the cap further comprises an air hole disposed between the outer wall and the inner wall (note air opening formed between walls 70, 54a, and 38a in Fig. 9),
further comprising a cover member disposed on a bottom of the discharge member to prevent water from being directly discharged from the drum to the discharge hole (note vertical portions of discharge member structure 15 in Figs. 1-3 which would prevent water from being directly discharged from the drum to the discharge hole; note .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS.
Regarding claim 6, STEPHENS, supra, discloses the claimed invention including inner and outer ribs.  STEPHENS does not disclose use of a middle ribs.  However, since STEPHENS discloses two ribs in the labyrinth configuration for preventing water from passing through an air vent, the position is taken that it would have been obvious at the time of effective filing to simply duplicating an additional (middle) rib, thereby forming three ribs, in order to increase the labyrinth effect of preventing water from passing through the air vent.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 7, note the discharge holes (64,64a) of STEPHENS being much smaller in cross-section than spaces between the inner and outer ribs, and the position is taken that the duplication of another rib would result in a similar configuration of the cross-section space between the middle rib and inner rib.
Regarding claim 8, STEPHENS further discloses wherein the discharge member further comprises a drain hole (note hole 55 or hole leading to line 21 or hole at door 22 from line 21) provided in a bottom of the discharge member to discharge water introduced into the discharge member to the drum.
Regarding claim 9, the location of the hole relative to the ribs based on the duplication of parts for middle rib above could readily be rearranged as desired to drain the accumulated water from the discharge member back to the tub.  Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the drain hole of the discharge member as desired to achieve the same and predictable water discharge results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 10, STEPHENS discloses cutting slots in ribs (see slot 64 in Figs. 1-5), and therefore based on the middle rib obviousness above, the position is taken that it would have been obvious to provide the middle rib with a similar slot for draining the discharge member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711